Citation Nr: 0804706	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-23 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for an anxiety disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disorder, with narrowing of the 
medial compartment joint space.

3.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of brain concussion, including 
headaches.


REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to June 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In August 2006, the Board remanded the case 
for further development.


FINDINGS OF FACT

1.  The veteran's anxiety disorder has not manifested in 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  The veteran's left knee disorder has not manifested in 
flexion limited to 30 degrees or extension limited to 15 
degrees.

3.  The veteran's residuals of brain concussion, including 
headaches, have not manifested in characteristic prostrating 
attacks occurring on an average once a month over last 
several months.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for an anxiety disorder are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, 
Diagnostic Code 9413 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for a left knee disorder are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for the residuals of brain concussion, including 
headaches, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8045, 
8100, 4.130, Diagnostic Code 9304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a September 2006 letter the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for a higher rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claims.  The letter also advised the veteran of the 
evidence needed to establish a disability rating and 
effective date.  The claims were last readjudicated in 
September 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims for higher initial 
ratings, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran 
responded to the notice indicating that all treatment is 
rendered at VA medical facilities, and these records have 
been obtained.  There is no indication that there are 
additional relevant records to obtain and there is no 
additional notice that should be provided.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006); Pelegrini, 18 Vet. 
App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the claims, any question as to an 
appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders, 487 F.3d 881; see also Vasquez-
Flores, No. 05-355 (U.S. Vet. App. January 2005).  Thus, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the veteran has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and hearing 
testimony, service treatment records, private medical 
records, VA medical records and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Anxiety Disorder

The veteran's anxiety disorder has been rated as 30 percent 
disabling under Diagnostic Code 9413, 38 C.F.R. § 4.130 
(2007).  The following evaluations are assignable under this 
code:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name 
warrants 100 percent.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships warrants 70 percent.

Occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships warrants 50 percent.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events) warrants 30 
percent.

One factor to be considered is the Global Assessment of 
Functioning (GAF) scores.  The GAF score is a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM IV), page 32).  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 indicates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational 
or school functioning (e.g., occasional truancy or theft 
within the household) but generally functioning pretty well 
with some meaningful interpersonal relationships.

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2007).  Thus, a GAF score does not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.

The use of terminology such as "mild," "moderate," or 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2007).

An August 2003 VA mental disorders examination report 
reflects that the veteran retired in 1999 having worked 10 
years as an electrician for contractors and another 25 years 
in the mines, without ever being fired or disciplined.  The 
veteran stated that he married in 1958, has three children 
and gets along well with all of them.  He added that he takes 
the grandchildren fishing and goes to the flea market on the 
weekends.  He complained of restlessness, muscle tension, 
irritability, fatigue, insomnia and poor concentration.  He 
stated that he feels depressed and anxious a lot, has 
nightmares and sleeps about 4 to 5 hours per night.  He added 
that he does not like crowds or celebrations.

Examination showed logical and linear thought with 
appropriate and relevant content, no delusions or 
hallucinations, no suicidal ideation, good personal hygiene, 
fair socialization, good short- and long-term memory, good 
attention and concentration, no obsessions or rituals, well-
modulated and non-pressured speech, no panic symptoms, fair 
impulse control, no effect on motivation or mood, poor sleep 
quality and poor insight.  The examiner assigned a GAF score 
of 60, noting occasional nightmares, social withdrawal and 
detachment.

VA treatment notes from March 2004 to April 2007 reflect 
complaints of depression, anxiety, irritability, middle 
insomnia, waning energy, nightmares and memory loss for such 
things as forgetting what to buy at the store.  Examinations 
revealed good hygiene, goal-directed thoughts, no psychosis, 
no suicidal or homicidal ideation, normal speech, irritable 
mood, no delusions or hallucinations, no obsessions or 
compulsions, rational thought process, intact abstract 
thinking and reasoning, intact judgment, friendly or 
frustrated affect and irritable or euthymic mood.  They also 
reflect GAF scores of 55, 60 and 70.

A March 2007 mental disorders examination report reflects 
complaints of frequent sadness, poor sleep, difficulty 
remembering addresses, phone numbers and things he needs to 
buy at the store and that he is easily angered.  The veteran 
denied suicidal or homicidal ideation as well as any 
significant guilt.  He stated that he spends much of his time 
alone but has regular familial and social contacts and enjoys 
visiting his wife's grave and seeing his grandson play 
sports.

Examination revealed a clean and neatly-groomed appearance, 
unremarkable psychomotor activity and speech, 
appropriate/constricted affect, depressed mood, fair short 
attention span, unremarkable thought process and content, no 
delusions or hallucinations, sleep impairment, irritability 
with some verbal acting out, impairment in interpreting 
proverbs, no obsessive or ritualistic behavior, no panic 
attacks, no suicidal or homicidal ideation, fair impulse 
control with no episodes of violence and mildly impaired 
short- and long-term memory.  As for judgment and insight, 
the veteran understood the outcome of his behavior and that 
he has a problem.  With respect to judgment and family 
relations, the examiner noted the veteran's irritability with 
some verbal acting out, but no periods of violence.  As for 
thinking, the examiner noted the veteran's complaints of 
real-life attention difficulty, but indicated that the mental 
status examination was normal.  He also noted mild memory 
difficulties, which he opined may be age-appropriate, and 
possible abstraction difficulty.  As for mood, he noted that 
the veteran has significant depressive symptoms.  The 
examiner assigned a GAF score of 55.

Given the above, the Board finds that the veteran's anxiety 
disorder does not meet the criteria for a higher 50 percent 
rating.  In this regard, his disability has not manifested in 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Although the veteran may have mild memory 
difficulties and depression, such symptoms are adequately 
addressed by the 30 percent rating, which specifically 
includes consideration of depression and mild memory loss.  
Similarly, his judgment was deemed fair and there are no 
periods of violence.  Further, while he was unable to provide 
the meaning for proverbs, he had heard them before, and this 
finding, when considered with his other symptomatology, does 
not reflect symptomatology which more nearly approximates a 
50 percent rating.  

The Board also notes that the veteran testified at his 
hearing that he suffers from panic attacks.  However, such a 
contention is not supported by the VA examination reports or 
treatment records.  The Board also notes that the veteran has 
greatly exaggerated the extent of a head injury in service, 
and the orthopedic examiner found the veteran's complaints 
were inconsistent with the objective findings.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence).  Thus, the Board concludes that the medical 
findings on examination are of greater probative value than 
the veteran's allegations.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for an 
increased rating for arthritis of the left knee with 
limitation of motion.

In summary, his symptomatology as a whole is not of a 
severity reflective of a 50 percent rating or higher.  Such a 
finding is further supported by the GAF scores assigned over 
the course of the appeal, which reflect moderate to mild 
impairment.  Thus, the preponderance of the evidence is 
against an initial evaluation in excess of 30 percent.




Left Knee Disorder

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. §§ 4.45, 4.59 (2007).

The veteran's left knee disorder has been evaluated as 10 
percent disabling under Diagnostic Codes 5010-5260, 38 C.F.R. 
§ 4.71a (2007).  

Under Diagnostic Code 5010, arthritis due to trauma 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a.

Limitation of extension of the leg to 10 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 
40 percent evaluation requires that extension be limited to 
30 degrees.  A 50 percent evaluation requires that extension 
be limited to 45 degrees or more.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

An August 2003 VA examination report reflects complaints of 
pain, stiffness and locking but no swelling, giving way, 
dislocation or subluxation.  The veteran stated that he can 
stand for 10 to 15 minutes and walk two to three hundred 
yards on flat ground but walk only thirty to forty yards in 
the hills.  Examination revealed no tenderness, swelling, or 
instability; flexion to 95 degrees and extension to 0 
degrees; and a normal gait.  X-rays showed surgical clips 
along the medial aspect of the knee joint, mild narrowing of 
the joint space in the medial compartment suspicious for 
early stages of osteoarthritis, no significant joint effusion 
and no gross evidence of acute fracture or dislocation.

An April 2005 VA treatment note reflects complaints of 
continuous left knee pain and trouble climbing stairs due to 
pain and instability.  The veteran requested a brace.  
Examination showed crepitus with range of motion.

A May 2005 VA physical therapy note reflects complaints of 
knee problems with moderate to moderately severe pain, giving 
out and anterior pain when climbing steps.  Examination 
showed functional range of motion and strength and medial 
joint pain but no ligamentous instability.  

A May 2005 VA addendum reflects that x-rays showed mild joint 
space loss of the medial tibial compartment with minimal 
associated hypertrophic spurring along the femoral condyle.

A June 2007 VA joints examination report reflects complaints 
of ongoing steady throbbing left knee pain and occasional 
giving way.  The veteran stated that he uses a brace and 
cane, is able to stand for 15 to 30 minutes and unable to 
walk more than a few yards.  He complained of instability, 
pain, stiffness and weakness.  

Examination revealed active flexion to 135 degrees with pain 
beginning at 100 degrees, and passive flexion to 140 degrees 
with no pain.  Flexion against strong resistance was to 138 
degrees with pain beginning at 110 degrees.  Active and 
passive extension was to 0 degrees.  He did report pain when 
going from flexion at 135 to 100 degrees on extension 
testing, but was able to extend from 100 degrees to full 
extension without pain.  Extension against strong resistance 
was to 0 degrees with pain beginning at 138 degrees and 
ending at 110 degrees.  There was no additional limitation of 
motion on repetitive use.  There was no ligament laxity.  
McMurray sign was negative.  There was mild discomfort in the 
infrapatellar area but no redness or swelling.  There was 
mild crepitance intermittently and minimal tenderness with 
patellar compression.  Gait was normal with no antalgia.  
Thigh circumference was 43.3 cm on the right and 43.2 cm on 
the left, and calf circumference was 35.3 cm on the right and 
35.1 cm on the left.  There were no other abnormalities.  X-
rays showed no acute bony abnormality, fracture or effusion 
and no significant degenerative changes.  There were post-
surgical changes on the left knee with multiple vascular 
clips.

The examiner stated that the examination was benign and that 
the veteran demonstrated findings suggestive of a mild 
chondromalacia (patellofemoral syndrome) and a possible 
synovitis.  He noted healed arthroscopic surgery scars.  He 
stated that the need for bracing was questionable.  He noted 
that x-ray findings do not support a diagnosis of any 
significant arthritis and no loss of joint space was noted.  
He commented that the veteran's left knee disability has a 
mild effect on chores, shopping, traveling, feeding and 
bathing; a moderate effect on exercise and recreation; and 
prevents sports.  Lastly, the examiner stated that the 
current findings are much less severe than expected given the 
level of complaints and disability voiced by the veteran.

Given the above, the record fails to show knee flexion 
limited to 30 degrees or extension limited to 15 degrees to 
warrant a higher rating under either Diagnostic Code 5260 or 
5261, even considering complaints of pain and weakness.  See 
DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Such 
complaints are adequately addressed by the 10 percent 
assigned for the knee during the course of the appeal.  
Moreover, the veteran has exaggerated other aspects of his 
claim and the orthopedic examiner found the extent of his 
complaints related to his knee were not consistent with the 
objective findings.  The neurological examiner noted it was 
remarkable that the 70 year old veteran had excellent motor 
strength in all extremities with good muscle definition.

For the reasons set forth above, the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent.

In addition, the record fails to show compensable levels of 
flexion and extension in the knee to allow for separate 
ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 
9-2004, 69 Fed. Reg. 59988, 59990 (2004).  Similarly, 
although the veteran may questionably suffer from arthritis, 
the record fails to show any objective evidence of 
subluxation or lateral instability to warrant a separate 
rating under Diagnostic Code 5257.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56703 
(1998).

The Board has considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.


Residuals of Brain Concussion, Including Headaches

The veteran's residuals of brain concussion, including 
headaches, have been rated as 10 percent disabling under 
Diagnostic Code 9304, 38 C.F.R. § 4.130 (2007), which is used 
to evaluate dementia due to head trauma.  In this regard, 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045, purely 
neurological disabilities (such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc.) following trauma to 
the brain will be rated under the diagnostic codes 
specifically dealing with such disabilities.  Purely 
subjective complaints (such as headache, dizziness, insomnia, 
etc.) recognized as symptomatic of brain trauma will be 
evaluated as 10 percent disabling and no more under 
Diagnostic Code 9304.  This 10 percent evaluation will not be 
combined with any other evaluation for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045.

The Board also notes that migraine headaches are evaluated 
under Diagnostic Code 8100.  The following evaluations are 
assignable for a migraine headaches under Diagnostic Code 
8100: 50 percent for very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability; 30 percent for characteristic prostrating 
attacks occurring on an average once a month over the last 
several months; and 10 percent for characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.

An August 2003 VA examination report reflects complaints of 
daily headaches that occur 5 to 6 times per day and last 
about 1 to 6 minutes.  The examiner noted that the veteran 
does not have migraines.  Examination showed no motor or 
sensory impairment or functional impairment of peripheral or 
autonomic systems.

An October 2004 VA treatment note reflects complaints of 
continuous headaches that are helped by ibuprofen.  

A June 2007 VA neurological disorders examination report 
reflects a history of headaches since service due to a mild 
concussion from being beaten by another airman.  The examiner 
noted the veteran's reported history of having his head 
slammed to the ground, being in a coma for 17 days, and 
suffering a skull fracture.  The examiner also noted the 
veteran had previously provided such history to treating 
providers as well.  He noted, however, that the service 
medical records reflect a very different picture, showing no 
skull fracture, only a mild concussion, no loss of 
consciousness, and being returned to duty after 5 days.  

On current examination, the veteran complained of daily 
headaches that last from 15 minutes to 3 hours and respond 
variably to NSAIDs (nonsteroidal anti-inflammatory drugs).  
He reported taking NSAIDs and Tylenol #3.  He indicated that 
the headaches are not prostrating and that ordinary activity 
is possible during an attack.  Examination revealed normal 
motor, sensory, mental status, cranial nerve, reflex and 
cerebellar activity with no evidence of chorea.  The examiner 
stated that there are no effects on usual daily activities.  
He also commented that the veteran's current headaches are 
much more likely the result of a 1991 injury fracturing 
vertebrae in his cervical and thoracic spine, rather than his 
in-service injury.  

Nevertheless, the veteran is presently service-connected and 
the Board will consider the claim for increase.

Given the above, the record fails to show that the veteran 
suffers from migraines or characteristic prostrating attacks 
occurring on an average once a month over the last several 
months to warrant a higher rating under Diagnostic Code 8100.  
While his headaches are reportedly frequent, they are not 
prostrating.  Thus, his residuals of brain concussion result 
in subjective complaints of headaches, which warrant no more 
than the 10 percent rating presently assigned.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.  

The Board has also considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disabilities have 
not been shown objectively to interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
ratings), warrant frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  Therefore, the Board finds that the 
criteria for submission for consideration of extra-schedular 
ratings are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

An initial evaluation in excess of 30 percent for an anxiety 
disorder is denied.

An initial evaluation in excess of 10 percent for a left knee 
disorder, with narrowing of the medial compartment joint 
space, is denied.

An initial evaluation in excess of 10 percent for the 
residuals of brain concussion, including headaches, is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


